Citation Nr: 0501290	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1945 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The decision denied entitlement to an 
automobile or other conveyance and adaptive equipment.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  The veteran's service-connected disabilities are 
degenerative joint disease and disc syndrome of the 
lumbosacral spine, rated as 40 percent disabling; a frozen 
left shoulder with degenerative joint disease, rated as 40 
percent disabling; left hip replacement, rated as 30 percent 
disabling; right hip replacement, rated as 30 percent 
disabling; hypertensive heart disease, rated as 30 percent 
disabling; frozen right shoulder with degenerative  joint 
disease, rated as 30 percent disabling; tinnitus, rated as 10 
percent disabling; a hiatal hernia, rated as 10 percent 
disabling; degenerative joint disease of the right knee, 
rated as 10 percent disabling; degenerative joint disease of 
the left knee, rated as 10 percent disabling; postoperative 
ankylosis of the left metatarsal phalangeal joint, rated as 
noncompensably disabling; bilateral hearing loss, rated as 
noncompensably disabling; and a hemorrhoidectomy, rated as 
noncompensably disabling.  His combined disability rating is 
100 percent.

3.  The veteran's service-connected disabilities have 
resulted in permanent loss of use of one or both feet.

CONCLUSION OF LAW

The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment, 
are met.  38 C.F.R. §§ 3.808, 4.14 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disabilities.  He concedes that, 
in addition to his service-connected orthopedic disabilities, 
he also has nonservice-connected Guillan Barre Syndrome.  
However, he argues that the impairment from the service-
connected and non service-connected disabilities cannot be 
sorted out and, therefore, all impairment should be 
attributed to the service-connected disabilities and his 
claim should be granted.

§ 17.156   Eligibility for automobile adaptive equipment.
Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 
(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation for 
the loss or permanent loss of use of one or both feet; or 
the loss or permanent loss of use of one or both hands; or 
ankylosis of one or both knees, or one of both hips if the 
disability is the result of injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service. 
(2) Members of the Armed Forces serving on active duty who 
are suffering from any disability described in paragraph 
(a)(1) of this section incurred or contracted during or 
aggravated by active military service are eligible to 
receive automobile adaptive equipment. 
(b) Payment or reimbursement of reasonable costs for the 
repair, replacement, or reinstallation of adaptive equipment 
deemed necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.

§ 3.808   Automobiles or other conveyances; certification.
A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a) Service. The claimant must have had active military, 
naval or air service.
(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 
(i) Loss or permanent loss of use of one or both feet; 
(ii) Loss or permanent loss of use of one or both hands; 
(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.
(Authority: 38 U.S.C. 3902) 
(2) Veterans not serving on active duty must be entitled to 
compensation for the disability. As to any claimant the 
disability must be service connected in accordance with 
usual criteria. (See §§3.1 (m) and (n), 3.301-3.310.) 
(c) Claim for conveyance and certification for adaptive 
equipment. A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed. The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to 
operate the conveyance in a manner consistent with safety 
and to satisfy the applicable standards of licensure of the 
proper licensing authorities. Simultaneously with the 
certification provided pursuant to the introductory text of 
this section, a claimant for financial assistance in the 
purchase of an automobile will be furnished a certificate of 
eligibility for financial assistance in the purchase of such 
adaptive equipment as may be appropriate to the claimant's 
losses unless the need for such equipment is contraindicated 
by a physical or legal inability to operate the vehicle. 
There is no time limitation in which to apply. An 
application by a claimant on active duty will be deemed to 
have been filed with VA on the date it is shown to have been 
placed in the hands of military authority for transmittal.
(Authority: 38 U.S.C. 3902) 
(d) Additional eligibility criteria for adaptive equipment. 
Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of §§17.156, 17.157, and 
17.158 of this chapter.
(Authority: 38 U.S.C. 3902) 
(e) Definition. The term adaptive equipment, means 
generally, that equipment which must be part of or added to 
a conveyance manufactured for sale to the general public to 
make it safe for use by the claimant and to assist him or 
her in meeting the applicable standards of licensure of the 
proper licensing authority. 
(1) With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb. In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats. The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or 
other conveyance if needed because of the physical condition 
of such person in order for such person to enter or operate 
the vehicle. 
(2) With regard to automobiles and similar vehicles the term 
includes such items of equipment as the Chief Medical 
Director may, by directive, specify as ordinarily necessary 
for any of the classes of losses specified in paragraph (b) 
of this section and for any combination of such losses. Such 
specifications of equipment may include a limit on the 
financial assistance to be provided based on judgment and 
experience. 
(3) The term also includes other equipment which the Chief 
Medical Director or designee may deem necessary in an 
individual case. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The Board finds that the VA's duties under the provisions of 
the new Act have been fulfilled.  The Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for benefits.  The Board 
concludes the discussions in the statement of the case (SOC), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  A letter 
dated in May 2003 provided the veteran with an explanation of 
what the evidence must show to support the claim.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's recent treatment 
records, and he has presented a medical opinion from his 
treating VA physician.  The evidence contains all findings 
and opinions necessary to resolve the issue on appeal.  The 
veteran has canceled a personal hearing and did not request 
that it be rescheduled.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has previously established service connection for 
degenerative joint disease and disc syndrome of the 
lumbosacral spine, rated as 40 percent disabling; a frozen 
left shoulder with degenerative joint disease, rated as 40 
percent disabling; left hip replacement, rated as 30 percent 
disabling; right hip replacement, rated as 30 percent 
disabling; hypertensive heart disease, rated as 30 percent 
disabling; frozen right shoulder with degenerative joint 
disease, rated as 30 percent disabling; tinnitus, rated as 10 
percent disabling; a hiatal hernia, rated as 10 percent 
disabling; degenerative joint disease of the right knee, 
rated as 10 percent disabling; degenerative joint disease of 
the left knee, rated as 10 percent disabling; postoperative 
ankylosis of the left metatarsal phalangeal joint, rated as 
noncompensably disabling; bilateral hearing loss, rated as 
noncompensably disabling; and a hemorrhoidectomy, rated as 
noncompensably disabling.  His combined disability rating is 
100 percent.  

The veteran contends that his service-connected disorders 
have caused significant impairment of his arms and legs, and 
that this requires him to obtain a specially outfitted 
vehicle.  The evidence pertaining to the veteran's service-
connected disabilities includes the report of a disability 
evaluation examination conducted by the VA in July 2002.  The 
Board notes that this examination was conducted for the 
purpose of evaluating a claim for an increased rating and was 
done prior to the submission of the claim for automobile and 
adaptive equipment.  Therefore, it does not specifically 
address the criteria necessary for evaluating such a claim.  
Nevertheless, the examination report is the only recent 
examination of record and provides insight as to the severity 
of the veteran's service-connected disabilities.  The report 
shows that the examiner stated that the veteran was an 
extremely disabled man.  He was intact mentally, but it was 
very difficult for him to be examined.  He was incontinent 
and soaked with urine.  He was virtually confined to a 
wheelchair, although he could stand and make short movements.  
He was already rated as 90 percent disabled with a total 
rating based on unemployability.  His hope was to raise his 
combined schedular rating to 100 percent.  The examiner 
stated that the veteran had Guillan-Barre Syndrome which 
certainly limited him.  Regarding degenerative joint and 
degenerative disc syndrome, the veteran reported that he had 
intermittent low back pain which was not radiating, but in 
certain positions that he lies in, causes pain which is a 
five or six on a scale of 10.  He took hypertensive 
medications since the 1940's, and was currently on 
Lisinopril.  Regarding his bilateral hip problems, the right 
hip was replaced in 1989, and the left hip was replaced in 
1991.  The veteran noted that he had some tenderness when he 
touched them.  He was not able to walk enough to have 
discomfort.  Regarding his right and left knee degenerative 
joint disease, it was noted that while he was ambulatory he 
noted increasing difficulties with pain in his knees.  Since 
becoming essentially wheelchair bound, his knees had not been 
much of a problem.  He could not bend them very much and he 
did not walk on them.  Regarding his shoulders, it was noted 
that he had bilateral frozen shoulders and pain in both 
shoulders.  He could not lift either shoulder.  Regarding the 
left great toe fusion, it was noted that he could not bend 
his toe.  

On physical examination, it was noted that he was extremely 
disabled and in a wheelchair.  All movements of the shoulder 
were painful and there was marked atrophy of the shoulder 
girdles.  Examination of the knees revealed cracking without 
crepitus or instability.  The knees were enlarged.  
Examination of the back was impossible.  

The examiner offered the following assessment:

I cannot imagine a man who is more disabled and, 
unfortunately, I am not able to give you adequate 
details of the specific conditions because of his 
overall medical condition.  His symptomatology is 
unreliable because of the Guillan-Barre-Landry 
syndrome.  

Also of record are VA medical treatment records dated from 
2003.  A monthly summary dated in April 2003 indicates that 
the veteran ambulated with the assistance of staff and a 
walker.  A record dated in May 2003 indicates that the 
veteran was walking independently with a walker, but still 
used an electric wheelchair.  

A VA record dated in November 2003 indicates that the veteran 
underwent a driver evaluation consultation.  It was noted 
that he used a power wheelchair and wanted to see if 
purchasing a new minivan would be appropriate for his 
wheelchair.  It was noted that due to his inability to flex, 
he would require a modified full size van rather than a 
minivan.  The van would require a double post side mount 
wheelchair lift on pendant control; a 6 inch cargo drop floor 
with body raise, gas tank modification, and floor leveling; a 
night boarding light over the door lift; a manual wheelchair 
tie down in center station with seat belt; and an eyebrow 
door/roof extension.  

Finally, the veteran has presented several statements from 
one of his VA treating physicians.  A note dated in June 2003 
stated that the veteran has loss of function of both lower 
extremities and has partial function of both upper 
extremities.  

In a statement dated in September 2003, the same VA doctor 
wrote that:

[The veteran] has been under my care here at Palo 
Alto VA Long Term Care Unit Menlo Division for the 
past 4 years.  He was admitted to us for SNF level 
care in May of 1997.  At that point, [the veteran] 
had just been diagnosed with Guillan Barre Syndrome 
& was bed bound, requiring nursing care.  [The 
veteran] has since improved & tried to become as 
independent as possible.  Due to his prior existing 
spinal disc disease, both of his arms have 
restricted mobility as well as both hips 
prosthesis, which is complicated by the 
polyneuritis from the Guillan Barre syndrome, so 
that [the veteran] has been unable to return to 
normal function.  His is an incomplete Quadriplegic 
with extremely limited function of both hands, 
limited joint function of both legs.  He is 
wheelchair bound & continues to require nursing 
assistance for ADL care.  

I understand [the veteran] has filed a claim for 
entitlement to automobile and adaptive equipment, 
the intent being to provide an appropriate mode of 
transportation given his above condition.  Due to 
the combination of his Guillan Barre syndrome & his 
prior existing service connected disabilities, he 
would meet the intent of the auto grant program.

Finally, a letter from the same VA physician in December 2003 
contains the following comments:

[The veteran] has been under care of writer for 4 
years now.  He has Guillan-Barre syndrome & severe 
Degenerative Joint Disease of all weight bearing 
joints, apart from other medical diagnoses.  [The 
veteran] has not had full use of his four limbs for 
the time period the writer has taken care of him.  
It is difficult to separate the above mentioned 
conditions & predict if [the veteran] would still 
be as incapacitated in all four limbs without the 
occurrence of Guillan-Barre syndrome.  Having 
stated that, it is mentioned in [the veteran's] 
old/military records that he would not have had 
both normal functioning legs due to severe 
Osteoarthritis & extensive Spinal Disc disease.  
This is in spite of both hips having gone through 
total arthroplasty.  [The veteran] is service 
connected for his severe Degenerative Joint Disease 
& Spinal Disc Disease & Limited motion of arms.

The Board finds that the veteran's contention that his 
service-connected disabilities cause impairment which 
warrants benefits such as an automobile or adaptive equipment 
is supported by the medical evidence.  The preponderance of 
the evidence reflects that the veteran's service-connected 
disabilities have resulted in permanent loss of use of one or 
both feet and permanent loss of use of one or both hands.  
The Board notes that the veteran's claim of being unable to 
operate a vehicle due to weakness of his extremities is 
confirmed by his medical records in which a VA physician 
indicates that a full size van is required to accommodate the 
veteran's wheelchair.  His treating physician also offered an 
opinion which is to the effect that the veteran has 
impairment which meets the criteria for the requested 
benefit.  

The Board notes that impairment attributable to nonservice-
connected disabilities may not be considered.  38 C.F.R. 
§ 4.14.  In the present case, it is clear that a substantial 
portion of the veteran's impairment is due to a nonservice-
connected disability.  However, if there is no basis for 
distinguishing between impairment due to the nonservice-
connected disabilities, it must be assumed that all 
impairment is due to the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)(in which the 
Court vacated a decision by the Board where there was no 
medical evidence in the record separating the effects of the 
appellant's post-traumatic stress disorder from nonservice-
connected personality disorders).  The VA examination report 
of 2002 indicated that the severity of the service-connected 
disabilities could not be fully assessed due to the non 
service-connected disability.  The veteran's physician has 
stated that it is difficult to separate the above mentioned 
conditions.  Therefore, pursuant to Mittleider, the Board 
will assume that the impairment is attributable to the 
veteran's service-connected disabilities.  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence demonstrates that the veteran's 
service-connected disabilities have resulted in permanent 
loss of use of one or both feet.  Accordingly, the Board 
concludes that the criteria for entitlement to an automobile 
or other conveyance and adaptive equipment, or for adaptive 
equipment only, are met.




ORDER

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


